Case 2:12-cv-04591
      Case 3:12-cv-03279-JSC
                    Document 115
                              Document
                                 Filed 10/29/20
                                        10 Filed 10/29/20
                                                 Page 1 of 38
                                                           Page
                                                              PageID
                                                                1 of 38
                                                                      #: 28683




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ETHICON, INC., PELVIC REPAIR
SYSTEM PRODUCTS LIABILITY LITIGATION                                                     MDL No. 2327



                                  (SEE ATTACHED SCHEDULE)



                               CONDITIONAL REMAND ORDER



The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
proceedings in the action(s) on this conditional remand order have been completed and that remand
to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.

IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
its/their respective transferor court(s).

IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
the Clerk of the Panel within this 7−day period, the stay will be continued until further order of the
Panel. This order does not become effective until it is filed in the office of the Clerk for the United
States District Court for the Southern District of West Virginia.

IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
the Southern District of West Virginia with a stipulation or designation of the contents of the record
to be remanded.



                                                       FOR THE PANEL:
   Oct 29, 2020



                                                       John W. Nichols
                                                       Clerk of the Panel
Case 2:12-cv-04591
      Case 3:12-cv-03279-JSC
                    Document 115
                              Document
                                 Filed 10/29/20
                                        10 Filed 10/29/20
                                                 Page 2 of 38
                                                           Page
                                                              PageID
                                                                2 of 38
                                                                      #: 28684




IN RE: ETHICON, INC., PELVIC REPAIR
SYSTEM PRODUCTS LIABILITY LITIGATION                                          MDL No. 2327



                               SCHEDULE FOR CRO


    TRANSFEREE           TRANSFEROR
  DIST DIV. C.A.NO.    DIST DIV. C.A.NO.     CASE CAPTION
  WVS 2 12−03896       ALS 2 12−00451        Jelks v. Ethicon, Inc. et al
  WVS 2 13−03046        AZ   2 13−00223      Mortimer v. Ethicon, Inc. et al
  WVS 2 12−01021        AZ   4 12−00219      Ruiz v. Ethicon, Inc. et al
  WVS 2 12−04591       CAN 3 12−03279        Ferrer v. Ethicon, Inc. et al
  WVS 2 12−04586       FLM 2 12−00404        Thomson−Roy v. Ethicon, Inc. et al
  WVS 2 12−04269       FLS 0 12−61428        Carbon et al v. Ethicon, Inc. et al
  WVS 2 12−04992       FLS 0 12−61531        Pirlein v. Ethicon, Inc. et al
  WVS 2 12−02160       LAW 6 12−01550        Semere v. Ethicon, Inc. et al
  WVS 2 12−02959       MOW 4 12−00730        Rutherford et al v. Ethicon, Inc. et al
  WVS 2 12−03724       MSS 3 12−00485        Staton v. Ethicon, Inc. et al
  WVS 2 15−13014        NJ   3 15−06305      Crowe et al v. Ethicon, Inc. et al
  WVS 2 12−01538        SC   6 12−01148      McGathey v. Ethicon, Inc. et al
  WVS 2 12−01278       TXS 4 12−00910        Nix v. Ethicon, Inc. et al
 Case 2:12-cv-04591
       Case 3:12-cv-03279-JSC
                     Document 115
                               Document
                                  Filed 10/29/20
                                         10 Filed 10/29/20
                                                  Page 3 of 38
                                                            Page
                                                               PageID
                                                                 3 off 38
                                                                       4#: 28685




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                               MDL 2327


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A


                       ORDER AND SUGGESTION OF REMAND

       Pursuant to 28 U.S.C. § 1407 and the Rules for Multidistrict Litigation promulgated

thereunder, specifically Rule 10.1(b), the court suggests that the cases on Exhibit A be remanded

to the United States District Courts from which they came, as identified on Exhibit A. The cases

were transferred by the Judicial Panel on Multidistrict Litigation (“JPML”) and are related to MDL

2327 (“Ethicon MDL”), 2:12-md-2327, one of seven MDLs assigned to me by the JPML. The

seven MDLs combined totaled over 100,000 cases since inception.


       Of the approximately 39,616 cases originally filed in or transferred to the Ethicon MDL,

235 remain. Of the remaining 235 cases, 13 are listed on Exhibit A and are ready to be remanded

to the jurisdictions from which they came. In particular, the time to conduct discovery is complete

and the parties have had time to file dispositive and Daubert motions, responses and replies.


       For the convenience of the parties and in order to promote the final resolution of these

cases, it appears to the court that the cases would be more expeditiously concluded in the venues

from which they arise. Upon remand, I urge the receiving court to immediately set these cases
 Case 2:12-cv-04591
       Case 3:12-cv-03279-JSC
                     Document 115
                               Document
                                  Filed 10/29/20
                                         10 Filed 10/29/20
                                                  Page 4 of 38
                                                            Page
                                                               PageID
                                                                 4 off 38
                                                                       4#: 28686




for trial without reopening discovery. Further discovery will only result in unjust delay.

Extensive development of these cases over a period of years has made such further action

completely unnecessary.


       On or before October 26, 2020 (7 days from the date of this order), the parties are

ORDERED to confer and to file in their individual case, all documents from the main MDL that

the parties jointly deem relevant to constitute an appropriate record for the receiving court to

consider. When filing the documents from the main MDL, the parties are directed to use the

CM/ECF event entitled “Designation of Record for MDL Transfers” (available under Civil > Other

Filings > Other Documents). When completing the event, the “Main Document” should be the list

of joint designations from the main MDL, and the “Attachments” should be each individual

document on the joint designation list with the “Description” being the ECF number and a brief

description of the document (i.e. ECF 96 – Defendant’s Motion for Summary Judgment).


       The court ORDERS that upon receipt and filing of an order to remand from the Clerk of

the JPML (hereinafter the “Transfer Date”), the Clerk of this court, pursuant to 28 U.S.C. § 1407,

shall remand the cases to the jurisdictions identified on Exhibit A. If the cases remain pending on

the Transfer Date, they must be remanded, and the parties shall bear the consequences in the

receiving court of any failure to prepare an appropriate record as directed in this order. The parties

and the receiving court are advised that all Pretrial Orders entered in this matter are available for

review on the court’s website at www.wvsd.uscourts.gov/MDL/2327/orders.html, and the master

docket sheet can be found on this court’s CM/ECF at 2:12-md-2327. Finally, the court advises the

parties that while the docket of these individual cases will be remanded to the receiving court, it



                                                  2
 Case 2:12-cv-04591
       Case 3:12-cv-03279-JSC
                     Document 115
                               Document
                                  Filed 10/29/20
                                         10 Filed 10/29/20
                                                  Page 5 of 38
                                                            Page
                                                               PageID
                                                                 5 off 38
                                                                       4#: 28687




is the parties’ responsibility to follow the receiving court’s procedure for identifying any individual

motions that remain pending and in need of ruling.


       On the Transfer Date, the Clerk is hereby DIRECTED to use the appropriate function in

CM/ECF to extract the cases on Exhibit A and remand them to the jurisdictions identified on

Exhibit A. After remand of the cases, the Clerk is DIRECTED to formally dismiss the cases and

strike them from the docket of this court.


       The court further DIRECTS that a copy of this Order and Suggestion of Remand and

Exhibit A be filed in the cases on Exhibit A and sent to the Clerk of the MDL Panel and counsel

of record or any unrepresented party.


                                               ENTER: October 19, 2020




                                                  3
 Case 2:12-cv-04591
       Case 3:12-cv-03279-JSC
                     Document 115
                               Document
                                  Filed 10/29/20
                                         10 Filed 10/29/20
                                                  Page 6 of 38
                                                            Page
                                                               PageID
                                                                 6 off 38
                                                                       4#: 28688


                                   EXHIBIT A
                                   REMANDS


     MDL Case No.    Last Name       First Name              Venue
 1   2:12-cv-04269   Carbon          Ediany                  SD Florida
 2   2:15-cv-13014   Crowe           Rowena                  D New Jersey
 3   2:12-cv-04591   Ferrer          Brooke                  ND California
4    2:12-cv-03896   Jelks           Mary A.                 SD Alabama
5    2:12-cv-01538   McGathey        Elizabeth Maxine        D South Carolina
6    2:12-cv-02959   Rutherford      Jamie                   WD Missouri
7    2:12-cv-02160   Semere          Yvonne                  WD Louisiana
8    2:12-cv-04586   Thomson‐Roy     Jeannae Marie           MD Florida
9    2:13-cv-03046   Mortimer        Victoria Lyn            D Arizona
10   2:12-cv-01278   Nix             Cynthia                 SD Texas
11   2:12-cv-04992   Pirlein         Adelheid                SD Florida
12   2:12-cv-01021   Ruiz            Patricia                D Arizona
13   2:12-cv-03724   Staton          Toni                    SD Mississippi
     Case 2:12-cv-04591
           Case 3:12-cv-03279-JSC
                         Document 115
                                   Document
                                      Filed 10/29/20
                                             10 Filed 10/29/20
                                                      Page 7 of 38
                                                                Page
                                                                   PageID
                                                                     7 of 38
                                                                           #: 28689


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

                                            United States

                      United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 10/29/2020 at 10:27 AM EDT and filed on 10/29/2020
Case Name:           IN RE: Ethicon, Inc., Pelvic Repair System Products Liability Litigation
Case Number:         MDL No. 2327
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:          Mortimer v. Ethicon, Inc. et al
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 8 of 38
                                                               Page
                                                                  PageID
                                                                    8 of 38
                                                                          #: 28690


Case Number:     AZ/2:13-cv-00223
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Ruiz v. Ethicon, Inc. et al
Case Number:     AZ/4:12-cv-00219
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 9 of 38
                                                               Page
                                                                  PageID
                                                                    9 of 38
                                                                          #: 28691


MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Nix v. Ethicon, Inc. et al
Case Number:     TXS/4:12-cv-00910
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 10 ofPage
                                                                38 PageID
                                                                    10 of 38
                                                                           #: 28692


The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Crowe et al v. Ethicon, Inc. et al
Case Number:     NJ/3:15-cv-06305
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 11 ofPage
                                                                38 PageID
                                                                    11 of 38
                                                                           #: 28693


LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Staton v. Ethicon, Inc. et al
Case Number:     MSS/3:12-cv-00485
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Semere v. Ethicon, Inc. et al
Case Number:     LAW/6:12-cv-01550
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 12 ofPage
                                                                38 PageID
                                                                    12 of 38
                                                                           #: 28694


MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       McGathey v. Ethicon, Inc. et al
Case Number:     SC/6:12-cv-01148
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 13 ofPage
                                                                38 PageID
                                                                    13 of 38
                                                                           #: 28695


Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Pirlein v. Ethicon, Inc. et al
Case Number:     FLS/0:12-cv-61531
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 14 ofPage
                                                                38 PageID
                                                                    14 of 38
                                                                           #: 28696


Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Rutherford et al v. Ethicon, Inc. et al
Case Number:     MOW/4:12-cv-00730
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Carbon et al v. Ethicon, Inc. et al
Case Number:     FLS/0:12-cv-61428
Filer:
Document Number: No document attached
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 15 ofPage
                                                                38 PageID
                                                                    15 of 38
                                                                           #: 28697



Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Ferrer v. Ethicon, Inc. et al
Case Number:     CAN/3:12-cv-03279
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 16 ofPage
                                                                38 PageID
                                                                    16 of 38
                                                                           #: 28698


A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Thomson-Roy v. Ethicon, Inc. et al
Case Number:     FLM/2:12-cv-00404
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 17 ofPage
                                                                38 PageID
                                                                    17 of 38
                                                                           #: 28699


furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Jelks v. Ethicon, Inc. et al
Case Number:     ALS/2:12-cv-00451
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Remand Order Finalized on
10/29/20. Please see pleading (8 in ALS/2:12-cv-00451, 8 in AZ/2:13-cv-00223, 8 in
AZ/4:12-cv-00219, 8 in CAN/3:12-cv-03279, 8 in FLM/2:12-cv-00404, 8 in FLS/0:12-cv-
61428, 8 in FLS/0:12-cv-61531, 8 in LAW/6:12-cv-01550, [3689] in MDL No. 2327, 8 in
MOW/4:12-cv-00730, 8 in MSS/3:12-cv-00485, 8 in NJ/3:15-cv-06305, 8 in SC/6:12-cv-
01148, 8 in TXS/4:12-cv-00910).

A copy of the transferee court's Suggestion of Remand from the transferee court is
attached to the Conditional Remand Order.

As stipulated in Rule 10.2(b) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the remand. The 7-day period has now elapsed, no opposition
was received, and the order is directed to you for filing.

The order was entered pursuant to 28 U.S.C. 1407(a) which provides that each action so
transferred by the Panel shall be remanded by the Panel at or before the conclusion of
such pretrial proceedings to the district from which it was transferred. Parties are to
furnish S.D. West Virginia with a stipulation or designation of the contents of the record
to be remanded and all necessary copies of any pleading or other matter filed to comply
with the remand order.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 18 ofPage
                                                                38 PageID
                                                                    18 of 38
                                                                           #: 28700


No public notice (electronic or otherwise) sent because the entry is private
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 19 ofPage
                                                                38 PageID
                                                                    19 of 38
                                                                           #: 28701


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

                                            United States

                      United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 10/29/2020 at 10:24 AM EDT and filed on 10/29/2020
Case Name:           IN RE: Ethicon, Inc., Pelvic Repair System Products Liability Litigation
Case Number:         MDL No. 2327
Filer:
Document Number: 3689

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # (1) Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Mortimer v. Ethicon, Inc. et al
Case Number:     AZ/2:13-cv-00223
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 20 ofPage
                                                                38 PageID
                                                                    20 of 38
                                                                           #: 28702


in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Ruiz v. Ethicon, Inc. et al
Case Number:     AZ/4:12-cv-00219
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Nix v. Ethicon, Inc. et al
Case Number:     TXS/4:12-cv-00910
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 21 ofPage
                                                                38 PageID
                                                                    21 of 38
                                                                           #: 28703


(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Crowe et al v. Ethicon, Inc. et al
Case Number:     NJ/3:15-cv-06305
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Staton v. Ethicon, Inc. et al
Case Number:     MSS/3:12-cv-00485
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 22 ofPage
                                                                38 PageID
                                                                    22 of 38
                                                                           #: 28704


LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Semere v. Ethicon, Inc. et al
Case Number:     LAW/6:12-cv-01550
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       McGathey v. Ethicon, Inc. et al
Case Number:     SC/6:12-cv-01148
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:         Pirlein v. Ethicon, Inc. et al
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 23 ofPage
                                                                38 PageID
                                                                    23 of 38
                                                                           #: 28705


Case Number:     FLS/0:12-cv-61531
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Rutherford et al v. Ethicon, Inc. et al
Case Number:     MOW/4:12-cv-00730
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Carbon et al v. Ethicon, Inc. et al
Case Number:     FLS/0:12-cv-61428
Filer:
Document Number: 8
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 24 ofPage
                                                                38 PageID
                                                                    24 of 38
                                                                           #: 28706


Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Ferrer v. Ethicon, Inc. et al
Case Number:     CAN/3:12-cv-03279
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Thomson-Roy v. Ethicon, Inc. et al
Case Number:     FLM/2:12-cv-00404
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 25 ofPage
                                                                38 PageID
                                                                    25 of 38
                                                                           #: 28707


MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)

Case Name:       Jelks v. Ethicon, Inc. et al
Case Number:     ALS/2:12-cv-00451
Filer:
Document Number: 8

Docket Text:
CONDITIONAL REMAND ORDER FINALIZED (re: pldg. (6 in ALS/2:12-cv-00451, 6 in
AZ/2:13-cv-00223, 6 in AZ/4:12-cv-00219, 6 in CAN/3:12-cv-03279, 6 in FLM/2:12-cv-
00404, 6 in FLS/0:12-cv-61428, 6 in FLS/0:12-cv-61531, 6 in LAW/6:12-cv-01550, [3687] in
MDL No. 2327, 6 in MOW/4:12-cv-00730, 6 in MSS/3:12-cv-00485, 6 in NJ/3:15-cv-06305, 6
in SC/6:12-cv-01148, 6 in TXS/4:12-cv-00910) ) - 13 action(s) - Inasmuch as no objection
is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 10/29/2020.

(Attachments: # [1] Suggestion of Remand)

Associated Cases: MDL No. 2327, ALS/2:12-cv-00451, AZ/2:13-cv-00223, AZ/4:12-cv-
00219, CAN/3:12-cv-03279, FLM/2:12-cv-00404, FLS/0:12-cv-61428, FLS/0:12-cv-61531,
LAW/6:12-cv-01550, MOW/4:12-cv-00730, MSS/3:12-cv-00485, NJ/3:15-cv-06305, SC/6:12-
cv-01148, TXS/4:12-cv-00910 (DP)


MDL No. 2327 Notice has been electronically mailed to:

THOMAS R. ANAPOL            tanapol@anapolweiss.com

Carl N Frankovitch      carln@facslaw.com

Michael J. Farrell    mjf@farrell3.com

Michael Bonasso mbonasso@fsblaw.com, etaylor@fsblaw.com, mdl@fsblaw.com,
nthompson@fsblaw.com

Harry F Bell, Jr     hfbell@belllaw.com
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 26 ofPage
                                                                38 PageID
                                                                    26 of 38
                                                                           #: 28708



DAVID B. THOMAS             dthomas@tcspllc.com, rdavis@tcspllc.com

Paul T. Farrell, Jr     paul@farrell.law, lora@farrell.law

Marc E. Williams        marc.williams@nelsonmullins.com

MDL No. 2327 Notice will not be electronically mailed to:

AZ/2:13-cv-00223 Notice has been electronically mailed to:

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

Mary G. Pryor         mpryor@cavanaghlaw.com

DAVID B. THOMAS             dthomas@tcspllc.com, rdavis@tcspllc.com

David Kuttles     DXK@lanierlawfirm.com

W. Mark Lanier Mark.Lanier@lanierlawfirm.com, amber.nona@lanierlawfirm.com,
audrey.moore@lanierlawfirm.com, jrm@lanierlawfirm.com, mark.lanier@lanierlawfirm.com,
rachel.lanier@lanierlawfirm.com

Kelly Ann Fitzpatrick (Terminated)       Kelly@venturalaw.com

Susan M. Robinson         srobinson@tcspllc.com

John Edward Charland         info@charlandlawfirm.com

Anita Modak-Truran         anita.modak-truran@butlersnow.com, Anita.Modak-Truran@butlersnow.com

Ian Stern Millican (Terminated)       IMillican@RobinsKaplan.com

Bradley James Johnston        bjohnston@cavanaghlaw.com

Margaret H. Loveman         margaret.loveman@butlersnow.com

AZ/2:13-cv-00223 Notice will not be electronically mailed to:

AZ/4:12-cv-00219 Notice has been electronically mailed to:
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 27 ofPage
                                                                38 PageID
                                                                    27 of 38
                                                                           #: 28709


Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

THOMAS R. ANAPOL tanapol@anapolweiss.com, aescobedo@anapolweiss.com,
ffanelli@anapolweiss.com, jcentifonti@anapolweiss.com, sslater@anapolweiss.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

Amy Sherry Fischer      amyfischer@oklahomacounsel.com

DAVID B. THOMAS           dthomas@tcspllc.com, rdavis@tcspllc.com

Timothy C. Holm       timothy.holm@modrall.com

Barry J Koopmann       barry.koopmann@bowmanandbrooke.com, kelly.mills@bowmanandbrooke.com

Alex Cameron Walker       awalker@modrall.com, victorial@modrall.com

Bobby J Bradford      bbradford@awkolaw.com

Philip J. Combs      pcombs@tcspllc.com

Bryan F. Aylstock baylstock@awkolaw.com, Jlindsey@awkolaw.com, athane@awkolaw.com,
bwilliams@awkolaw.com, churt@awkolaw.com

Joseph A. Osborne josborne@realtoughlawyers.com, aromanelli@realtoughlawyers.com,
dmonahan@realtoughlawyers.com, rbell@realtoughlawyers.com

LARRY E. COBEN          lcoben@anapolweiss.com, tpepin@cobenlaw.com

D. Renee Baggett      rbaggett@awkolaw.com

Kari L. Sutherland     kari.sutherland@butlersnow.com

Joshua J. Wes     joshua.wes@tuckerellis.com

Rita A Maimbourg       rmaimbourg@tuckerellis.com

Susan M. Robinson       srobinson@tcspllc.com

K. Cameron Johnson (Terminated)      cameron.johnson@modrall.com

S. Mary Liu     mliu@awkolaw.com
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 28 ofPage
                                                                38 PageID
                                                                    28 of 38
                                                                           #: 28710


DANIEL J. THORNBURGH            dthornburgh@awkolaw.com

Lydia T Lucius     llucius@awkolaw.com, wlabarge@awkolaw.com

Samantha Margaret Katen      skaten@awkolaw.com

AZ/4:12-cv-00219 Notice will not be electronically mailed to:

Ethicon Women's Health and Urology


Gynecare


TXS/4:12-cv-00910 Notice has been electronically mailed to:

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

Tracy J. Van Steenburgh     tvan@nilanjohnson.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

Douglas C Monsour      doug@monsourlawfirm.com, ronda@monsourlawfirm.com

Benjamin M Watson      ben.watson@butlersnow.com

Douglass A. Kreis dkreis@awkolaw.com, athane@awkolaw.com, mburton@awkolaw.com,
pgreen@awkolaw.com, stomei@awkolaw.com

DAVID B. THOMAS           dthomas@tcspllc.com, rdavis@tcspllc.com

Timothy C. Holm      timothy.holm@modrall.com

Bobby J Bradford     bbradford@awkolaw.com

Philip J. Combs    pcombs@tcspllc.com

Bryan F. Aylstock baylstock@awkolaw.com, Jlindsey@awkolaw.com, athane@awkolaw.com,
bwilliams@awkolaw.com, churt@awkolaw.com

D. Douglas Grubbs     dgrubbs@leemurphylaw.com

D. Renee Baggett    rbaggett@awkolaw.com
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 29 ofPage
                                                                38 PageID
                                                                    29 of 38
                                                                           #: 28711



Kari L. Sutherland     kari.sutherland@butlersnow.com

Susan M. Robinson       srobinson@tcspllc.com

Lisa L. Causey     lcausey@salim-beasley.com

Kathryn June Skagerberg       kskagerberg@beckredden.com

Alyssa Brittany McDaniel      amcdaniel@beckredden.com

Kathleen A Gallagher      kgallagher@beckredden.com

DANIEL J. THORNBURGH             dthornburgh@awkolaw.com

Kasey M. Adams        Kasey.Adams@butlersnow.com

Jay H. Henderson       jhenderson@fibichlaw.com

TXS/4:12-cv-00910 Notice will not be electronically mailed to:

NJ/3:15-cv-06305 Notice has been electronically mailed to:

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

ERIC HOWARD WEINBERG               ehw@erichweinberg.com, katyel@erichweinberg.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

DAVID B. THOMAS            dthomas@tcspllc.com, rdavis@tcspllc.com

Wesley Chadwick Cook chad.cook@beasleyallen.com, ellen.royal@beasleyallen.com,
tabitha.dean@beasleyallen.com

P. Leigh O'Dell      leigh.odell@beasleyallen.com, melisa.bruner@beasleyallen.com

Andy D. Birchfield, Jr Andy.Birchfield@BeasleyAllen.com, kelli.alfreds@beasleyallen.com,
lasonya.lucas@beasleyallen.com

Susan M. Robinson       srobinson@tcspllc.com

Christopher D. Morris      chris.morris@butlersnow.com
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 30 ofPage
                                                                38 PageID
                                                                    30 of 38
                                                                           #: 28712


Andrew David Tharp      andrew.tharp@butlersnow.com

Margaret H. Loveman      margaret.loveman@butlersnow.com

Kasey M. Adams       Kasey.Adams@butlersnow.com

NJ/3:15-cv-06305 Notice will not be electronically mailed to:

MSS/3:12-cv-00485 Notice has been electronically mailed to:

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

Chad R. Hutchinson     chad.hutchinson@butlersnow.com

Douglass A. Kreis dkreis@awkolaw.com, athane@awkolaw.com, mburton@awkolaw.com,
pgreen@awkolaw.com, stomei@awkolaw.com

DAVID B. THOMAS          dthomas@tcspllc.com, rdavis@tcspllc.com

Bobby J Bradford     bbradford@awkolaw.com

Bryan F. Aylstock baylstock@awkolaw.com, Jlindsey@awkolaw.com, athane@awkolaw.com,
bwilliams@awkolaw.com, churt@awkolaw.com

Patty Ann Trantham     agayle@awkolaw.com

D. Renee Baggett     rbaggett@awkolaw.com

Kari L. Sutherland    kari.sutherland@butlersnow.com

Susan M. Robinson      srobinson@tcspllc.com

Leslie D. Roussell    LeslieRoussell@bellsouth.net

Jordan N Walker      Jordan.Walker@butlersnow.com

S. Mary Liu   mliu@awkolaw.com

DANIEL J. THORNBURGH            dthornburgh@awkolaw.com

Ashley Nader Stubbs     ashley.stubbs@butlersnow.com
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 31 ofPage
                                                                38 PageID
                                                                    31 of 38
                                                                           #: 28713



Christopher D. Morris     chris.morris@butlersnow.com

Paul Stokely Rosenblatt     paul.rosenblatt@butlersnow.com

MSS/3:12-cv-00485 Notice will not be electronically mailed to:

Laura Hill Dixon
BUTLER SNOW O'MARA STEVENS & CANNADA PLLC
1020 Highland Colony Pkwy
Suite 1400
Ridgeland, MS 39157

LAW/6:12-cv-01550 Notice has been electronically mailed to:

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

Kim E. Moore      kmoore@irwinllc.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

Douglass A. Kreis (Terminated) dkreis@awkolaw.com, athane@awkolaw.com,
mburton@awkolaw.com, pgreen@awkolaw.com, stomei@awkolaw.com

DAVID B. THOMAS           dthomas@tcspllc.com, rdavis@tcspllc.com

Camala E Capodice       ccapodice@irwinllc.com

James B. Irwin    jirwin@irwinllc.com, jimmy@irwinllc.com

Philip J. Combs      pcombs@tcspllc.com

Bryan F. Aylstock (Terminated) baylstock@awkolaw.com, Jlindsey@awkolaw.com,
athane@awkolaw.com, bwilliams@awkolaw.com, churt@awkolaw.com

Stephanie Lottinger Irwin    sirwin@irwinllc.com

D. Renee Baggett (Terminated)     rbaggett@awkolaw.com

Kari L. Sutherland     kari.sutherland@butlersnow.com

Susan M. Robinson       srobinson@tcspllc.com
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 32 ofPage
                                                                38 PageID
                                                                    32 of 38
                                                                           #: 28714


Lisa L. Causey     lcausey@salim-beasley.com

Darleene Darensbourg Peters     dpeters@irwinllc.com

Jordan N Walker       Jordan.Walker@butlersnow.com

Ashley Nader Stubbs      ashley.stubbs@butlersnow.com

Richard T. Haik, Jr     richardh@mmrblaw.com

Jay H. Henderson      jhenderson@fibichlaw.com

William Winnfield Stagg      bill@dmsfirm.com

Jonathan R. Villien     jonathan@dmsfirm.com

LAW/6:12-cv-01550 Notice will not be electronically mailed to:

SC/6:12-cv-01148 Notice has been electronically mailed to:

Patricia Elaine Lowry     patricia.lowry@squirepb.com

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

DAVID B. THOMAS           dthomas@tcspllc.com, rdavis@tcspllc.com

BRENDA S. FULMER bsf@searcylaw.com, BSF@searcylaw.com, afs@searcylaw.com,
cbr@searcylaw.com, kkiziah@searcylaw.com, oap@searcylaw.com, svm@searcylaw.com

Philip J. Combs    pcombs@tcspllc.com

Clell Calvin Warriner, III ccw@searcylaw.com, CCW@searcylaw.com, _ccwteam@searcylaw.com,
cbr@searcylaw.com, oap@searcylaw.com

Thomas M. Creech, Jr      tmcreech@bellsouth.net

Susan M. Robinson       srobinson@tcspllc.com

Andrew R. Kruppa        andrew.kruppa@squirepb.com

Joshua C. Carpenter     joshua.carpenter@squirepb.com
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 33 ofPage
                                                                38 PageID
                                                                    33 of 38
                                                                           #: 28715



SC/6:12-cv-01148 Notice will not be electronically mailed to:

FLS/0:12-cv-61531 Notice has been electronically mailed to:

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

Neil D. Overholtz noverholtz@awkolaw.com, athane@awkolaw.com, dcross@awkolaw.com,
mschamberger@awkolaw.com, pbarr@awkolaw.com, prichardson@awkolaw.com,
sgeisler@awkolaw.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

Douglass A. Kreis dkreis@awkolaw.com, athane@awkolaw.com, mburton@awkolaw.com,
pgreen@awkolaw.com, stomei@awkolaw.com

DAVID B. THOMAS           dthomas@tcspllc.com, rdavis@tcspllc.com

Bobby J Bradford      bbradford@awkolaw.com

Philip J. Combs      pcombs@tcspllc.com

Bryan F. Aylstock baylstock@awkolaw.com, Jlindsey@awkolaw.com, athane@awkolaw.com,
bwilliams@awkolaw.com, churt@awkolaw.com

Joseph A. Osborne josborne@realtoughlawyers.com, aromanelli@realtoughlawyers.com,
dmonahan@realtoughlawyers.com, rbell@realtoughlawyers.com, service@realtoughlawyers.com

Nathan C. Bess     nbess@awkolaw.com

Patty Ann Trantham      agayle@awkolaw.com

Kelly Strange Crawford     kcrawford@riker.com

D. Renee Baggett      rbaggett@awkolaw.com

Kari L. Sutherland     kari.sutherland@butlersnow.com

Susan M. Robinson       srobinson@tcspllc.com

Stephen E. McConnico       smcconnico@scottdoug.com

DANIEL J. THORNBURGH            dthornburgh@awkolaw.com
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 34 ofPage
                                                                38 PageID
                                                                    34 of 38
                                                                           #: 28716



Cynthia L. Saiter     csaiter@scottdoug.com

Lydia T Lucius      llucius@awkolaw.com, wlabarge@awkolaw.com

FLS/0:12-cv-61531 Notice will not be electronically mailed to:

MOW/4:12-cv-00730 Notice has been electronically mailed to:

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

Kirk J. Goza     kgoza@gohonlaw.com

DAVID B. THOMAS             dthomas@tcspllc.com, rdavis@tcspllc.com

James P Frickleton       jimf@bflawfirm.com

Bettina Joist Strauss     bjstrauss@bryancave.com

Philip J. Combs      pcombs@tcspllc.com

Kari L. Sutherland      kari.sutherland@butlersnow.com

Susan M. Robinson        srobinson@tcspllc.com

James R. Bartimus        jb@bflawfirm.com, atarvin@bflawfirm.com

Anne Tarvin      atarvin@bflawfirm.com

MOW/4:12-cv-00730 Notice will not be electronically mailed to:

FLS/0:12-cv-61428 Notice has been electronically mailed to:

Patricia Elaine Lowry      patricia.lowry@squirepb.com

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

William M. Gage         william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 35 ofPage
                                                                38 PageID
                                                                    35 of 38
                                                                           #: 28717


brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

DAVID B. THOMAS           dthomas@tcspllc.com, rdavis@tcspllc.com

Philip J. Combs      pcombs@tcspllc.com

Joseph A. Osborne josborne@realtoughlawyers.com, aromanelli@realtoughlawyers.com,
dmonahan@realtoughlawyers.com, rbell@realtoughlawyers.com, service@realtoughlawyers.com

S. Eric Rumanek      eric.rumanek@troutman.com

Halli Cohn    halli.cohn@troutman.com, jamisha.collins@troutman.com

Kari L. Sutherland     kari.sutherland@butlersnow.com

Susan M. Robinson       srobinson@tcspllc.com

Andrew R. Kruppa        andrew.kruppa@squirepb.com

Andrew Norden        anorden@oa-lawfirm.com

Ami Rebecca Romanelli       aromanelli@oa-lawfirm.com

Susanna Moore Moldoveanu susanna.moldoveanu@butlersnow.com,
Susanna.Moldoveanu@butlersnow.com

Joshua C. Carpenter     joshua.carpenter@squirepb.com

Jill Kuhn    jill.kuhn@troutman.com

Kaylan Michelle Meaza       kaylan.meaza@troutmansanders.com

FLS/0:12-cv-61428 Notice will not be electronically mailed to:

David Frederic Norden
TROUTMAN SANDERS
5200 Bank of America Plaza
600 Peachtree Street, NE
Atlanta, GA 30308-2216

CAN/3:12-cv-03279 Notice has been electronically mailed to:

Patricia Elaine Lowry     patricia.lowry@squirepb.com

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 36 ofPage
                                                                38 PageID
                                                                    36 of 38
                                                                           #: 28718


mkabbash@riker.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

DAVID B. THOMAS            dthomas@tcspllc.com, rdavis@tcspllc.com

Philip J. Combs       pcombs@tcspllc.com

Joseph A. Osborne josborne@realtoughlawyers.com, aromanelli@realtoughlawyers.com,
dmonahan@realtoughlawyers.com, rbell@realtoughlawyers.com, service@realtoughlawyers.com

S. Eric Rumanek       eric.rumanek@troutman.com

Halli Cohn     halli.cohn@troutman.com, jamisha.collins@troutman.com

Kari L. Sutherland      kari.sutherland@butlersnow.com

Susan M. Robinson        srobinson@tcspllc.com

Andrew R. Kruppa        andrew.kruppa@squirepb.com

J. Robert Bell, III    rbell@oa-lawfirm.com

Ami Rebecca Romanelli        aromanelli@oa-lawfirm.com

Susanna Moore Moldoveanu susanna.moldoveanu@butlersnow.com,
Susanna.Moldoveanu@butlersnow.com

Joshua C. Carpenter      joshua.carpenter@squirepb.com

Jonathan Ross Weiss       jonathan.weiss@squirepb.com

CAN/3:12-cv-03279 Notice will not be electronically mailed to:

David Frederic Norden
TROUTMAN SANDERS
5200 Bank of America Plaza
600 Peachtree Street, NE
Atlanta, GA 30308-2216

FLM/2:12-cv-00404 Notice has been electronically mailed to:

Patricia Elaine Lowry      patricia.lowry@squirepb.com

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 37 ofPage
                                                                38 PageID
                                                                    37 of 38
                                                                           #: 28719


catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

DAVID B. THOMAS           dthomas@tcspllc.com, rdavis@tcspllc.com

BRENDA S. FULMER bsf@searcylaw.com, afs@searcylaw.com, cbr@searcylaw.com,
kkiziah@searcylaw.com, oap@searcylaw.com, svm@searcylaw.com

Philip J. Combs      pcombs@tcspllc.com

S. Eric Rumanek      eric.rumanek@troutman.com

Halli Cohn    halli.cohn@troutman.com, jamisha.collins@troutman.com

Clell Calvin Warriner, III   ccw@searcylaw.com, _ccwteam@searcylaw.com, cbr@searcylaw.com,
oap@searcylaw.com

Kari L. Sutherland     kari.sutherland@butlersnow.com

Susan M. Robinson       srobinson@tcspllc.com

Laurie J. Briggs     lxb@searcylaw.com

Andrew R. Kruppa       andrew.kruppa@squirepb.com

Susanna Moore Moldoveanu susanna.moldoveanu@butlersnow.com,
Susanna.Moldoveanu@butlersnow.com

Joshua C. Carpenter     joshua.carpenter@squirepb.com

Jonathan Ross Weiss      jonathan.weiss@squirepb.com

FLM/2:12-cv-00404 Notice will not be electronically mailed to:

David Frederic Norden
TROUTMAN SANDERS
5200 Bank of America Plaza
600 Peachtree Street, NE
Atlanta, GA 30308-2216

ALS/2:12-cv-00451 Notice has been electronically mailed to:

Christy D. Jones christy.jones@butlersnow.com, MDL200MotionFilings@butlersnow.com,
MOMullan@RIKER.com, ashley.lampkin@butlersnow.com, brandy.pitts@butlersnow.com,
                                                                           P
    Case 2:12-cv-04591
          Case 3:12-cv-03279-JSC
                        Document 115
                                  Document
                                     Filed 10/29/20
                                            10 Filed 10/29/20
                                                     Page 38 ofPage
                                                                38 PageID
                                                                    38 of 38
                                                                           #: 28720


catherine.mason@butlersnow.com, ecf.notices@butlersnow.com, kcrawford@riker.com,
mkabbash@riker.com

James C Barton, Jr     jim.barton@butlersnow.com

Rand P. Nolen Rand_nolen@fleming-law.com, pam_myers@fleming-law.com,
rand_nolen@fleming-law.com

William M. Gage william.gage@butlersnow.com, ashley.lampkin@butlersnow.com,
brenda.jones@butlersnow.com, brian.jackson@butlersnow.com, catherine.mason@butlersnow.com,
david.johnson@butlersnow.com, diane.wigley@butlersnow.com, ecf.notices@butlersnow.com,
jackie.johnson@butlersnow.com

G. Sean Jez     sean_jez@fleming-law.com

George M. Fleming       George_fleming@fleming-law.com, mary_marusik@fleming-law.com

DAVID B. THOMAS           dthomas@tcspllc.com, rdavis@tcspllc.com

Philip J. Combs      pcombs@tcspllc.com

Helen Kathryn Downs       HK.Downs@butlersnow.com

Jon C. Conlin     jconlin@corywatson.com, lstovall@cwcd.com, mtheodore@corywatson.com

Kari L. Sutherland     kari.sutherland@butlersnow.com

Susan M. Robinson       srobinson@tcspllc.com

David Hobbs       david_hobbs@fleming-law.com

ALS/2:12-cv-00451 Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP JPMLStamp_ID=1090522767 [Date=10/29/2020] [FileNumber=1022760-0
] [878c6c7fb6f65b4383b9bf2dde70f85791372fec6a6f7c3d2f0311ea5e2f5571056
57b41a78f6fef1fa45e89a2a622a1d508eda43a05fae9741c0acd43791efb]]
Document description: Suggestion of Remand
Original filename:n/a
Electronic document Stamp:
[STAMP JPMLStamp_ID=1090522767 [Date=10/29/2020] [FileNumber=1022760-1
] [c1ae3f5c84f71670a197addaad9399cd1a9d30adca17cd5d9b315fc31eb8eaef877
01b3fba0f2c28422720ab11cdafd4bc640c44f574b4bb025149c0cc8ebf98]]
